Citation Nr: 0116875	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October1990 to 
August 1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating 
determination of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1. The veteran's service-connected disabilities include a 
herniated nucleus pulposus (HNP)  with postoperative (PO) L4-
5 laminectomy/discectomy evaluated as 40 percent disabling 
and depression, not otherwise specified, evaluated as 30 
percent disabling; his combined service-connected disability 
rating is 60 percent.

2. The veteran finished three years of high school and has 
experience in manual labor and convenience store type of 
employment.  He last worked as a cashier/clerk in February 
1999.

3.  The veteran's service-connected disabilities currently 
preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs and the 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded several VA 
examinations during the course of this appeal.  As such, the 
Board finds that the duty to assist has been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Regulations provide that total disability may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Veterans who fail to meet these percentage 
standards but are nonetheless unemployable by reason of 
service-connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither the appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself constitutes recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2000).

Service connection is currently in effect for a HNP with PO 
L4-L5 laminectomy/discectomy, evaluated as 40 percent 
disabling, and depression, evaluated as 30 percent disabling.  

The veteran submitted numerous VA outpatient treatment 
records.  Among the treatment records were the results of a 
January 1999 MRI of the lumbar spine which showed L4-5 mild 
canal stenosis with probable recurrent left paracentral disk 
protrusion.  Also of record were several letters from the 
veteran's VA physician.  A letter dated February 16, 1999, 
indicated that the veteran had residual low back pain with 
right leg radiculitis and that he could not return to work.  
A February 23, 1999, letter from the same physician indicated 
that the veteran could not return to work until he finished 7 
to 10 days of physical therapy.  

In April 1999, physical examination revealed a 4 centimeter 
well healed incision.  Heel toe walking was difficult but the 
veteran was able to do it.  Forward flexion was to 30 
degrees, extension was to 0 degrees, lateral bending was to 
15 degrees on the right and left, and rotation was to 35 
degrees on the right and left.  Knee jerks were 2+ and 
symmetric.  Straight leg raising was positive on the right at 
80 degrees in the sitting position.  Motor strength was good 
for both lower extremities.  X-rays showed some narrowing of 
the disk at L4-5.  A diagnosis of status post 
laminectomy/discectomyL4-5 disk, with continued symptoms, 
moderate to severe, was rendered.  

In an April 1999 letter, the Chief Medical Officer for the 
South Texas VA Outpatient Clinic indicated that the veteran 
was under his medical attention and would be off work from 
February 9, 1999, to May 7, 1999, due to lumbar spine with 
right leg pain (old disc surgery).  

In a May 1999 letter, a social worker from the South Texas VA 
Outpatient Clinic indicated that the veteran was receiving 
treatment for low back syndrome and lumbar disk surgery.  He 
reported that the veteran had not worked since February 1999.  
The social worker indicated that the veteran's chronic pain 
did not allow him to obtain or maintain employment at the 
present time.  

In June 1999, the veteran requested a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities.  In his Application for 
Increased Compensation Based on Unemployability, the veteran 
listed that he worked as a cashier clerk and a sheet metal 
worker.  The veteran also noted working as a receiving clerk 
from December 1997 to June 1998 and worked as a manager from 
February 1997 to October 1997.  He indicated that he had 
finished three years of high school and that he had not had 
any special form of education or training.  

In an August 1999 letter, the veteran's VA physician 
indicated that the veteran was receiving medical attention 
for low back syndrome and lumbar disk surgery.  He noted that 
the veteran had not been able to maintain or obtain 
employment since February 1999 due to his medical condition.  
He observed that the veteran continued to experience back 
pain on a daily basis.  

In March 2000, numerous treatment records were received from 
various private physicians, including R. E., D.O., and R. S., 
M.D, and C. E., D.O..  

In a March 1999 report, Dr. S. indicated that this was a case 
of a 27 year old male who had injured himself at work on 
February 9, 2000.  The veteran was stacking coolers with 12 
packs when he felt sudden pain in his lower back with an 
associated "pop."  The pain radiated toward his right 
anterior thigh and he had been off work since that time.  Dr. 
S. noted that the veteran had had a discectomy performed in 
1993.  He further observed that the veteran was taking 
Ibuprofen and methocarbomal.  

Physical examination revealed that the veteran was in no 
acute distress.  Examination of the lower back revealed no 
deformities.  He had tenderness over the lumbosacral spine 
region as well as over the right gluteal region.  Straight 
leg raising examination at 70 degrees reproduced back pain 
with radiation to the buttocks but not distally. Motor 
strength was Grade 4+/5 on the right side.  The veteran 
denied any sensory loss.  His reflexes were 2+, bilaterally.  
X-rays of the lumbar spine revealed no significant bony 
changes.  Straightening of the normal lumbar lordosis was 
present.  It was Dr. S's impression that the veteran had 
mechanical low back pain syndrome.  He noted that the veteran 
would be started on a course of physical therapy and that he 
should be excused from work for the next two to three weeks.  

In an April 1999 report, Dr C. E., again reported the 
circumstances surrounding the injury.  Neurological 
examination revealed that the deep tendon reflexes were +2 
out of 4 and the muscles were symmetrical +5/5.  There was a 
degree of weakness upon dorsi extension of the right foot.  
Sensory was bilateral and equal to pinprick and light touch.  
Bilateral straight leg raising produced back pain 
bilaterally.  There was no radiculopathy.  His gait was 
normal and his cerebellar function was grossly normal.  The 
veteran was not able to walk on his heels secondary to low 
back pain.  It was Dr. E's impression that the veteran had 
right leg pain.  He further indicated that a January 1999 MRI 
study which the veteran brought with him revealed an MRI 
report consistent of canal stenosis at L4-5 with probably 
recurrent disk protrusion.  

In an October 1999 report, Dr. C. E. indicated that the 
veteran was ambulating with the use of a cane.  He noted that 
the veteran had been seen at the Veterans Clinic in San 
Antonio but that no surgical intervention had been offered to 
him.  Examination revealed weakness of the left thigh 4+/5.  
Deep tendon reflexes were 2+/4 throughout.  Sensation was 
bilaterally equal to pinprick and touch.  L4-L5 functions 
were bilaterally symmetrical and 5+/5.  Plantar reflexes were 
downgoing.  Bilateral straight leg raising reproduced 
localized low back pain between 30 and 40 degrees in both 
legs.  It was Dr. E's impression that the veteran had failed 
back syndrome and status post lumbar spinal surgery at L4-5 
with apparently unsatisfactory recovery.  Dr. E. indicated 
that he had mentioned possible surgical intervention to the 
veteran.  

In a November 1999 report prepared at the Mercy Health 
Center, Dr. C. E. noted that the veteran had been admitted 
through the emergency room the previous day secondary to 
acute low pain and an inability to move his lower extremities 
secondary to pain.  Dr. E. indicated that the veteran had low 
back pain with diffuse tenderness.  

Neurological examination revealed muscles to be +5/5.  Deep 
tendon reflexes were +2/4.  Plantar reflexes were downgoing.  
There was asymmetry in the sensory in the lateral aspect of 
the right leg.  The hallicus longis was +5/5 bilaterally.  
There were no gross focalizing signs.  Straight leg raising 
demonstrated low back pain but no radiculopathy. 

In a February 2000 note, Dr. C. E. indicated that he had 
received a call from the veteran stating that he could not 
continue working because of low back pain, which he graded as 
severe in nature.  He noted that the veteran had returned to 
the office even though he desired no surgical intervention.  
He stated that he obviously had to put the veteran off work 
until further order.  In a handwritten note dated that same 
day, Dr. E. indicated that the patient states that he is 
unable to work secondary to severe low back pain.  

In March 2000, the veteran underwent a medical examination.  
The examination was performed by E. E. M.D.  In his report, 
Dr. E. noted that he was to answer numerous questions 
including return to work issues, whether or not the veteran 
was at maximum medical improvement, and whether the symptoms 
related to a preexisting condition.  

He noted that the veteran continued to complain of lumbar 
pain and stiffness, with radiation into the sacral region, 
and a feeling of numbness with prolonged sitting in this 
area, with radiation into both hips bilaterally.  The veteran 
reported difficulty with ambulation and used a single point 
cane.  He had difficulty with donning and doffing his shoes, 
pants, and socks.  He also reported difficulty with entering 
and exiting a motor vehicle.  He had feelings of nervousness, 
sadness, and a preoccupation with pain complaints.  

Physical examination revealed that the veteran ambulated with 
varying degrees of antalgia.  He had decreased stance phase 
on the right lower limb but he preferentially stood on the 
right lower limb.  Examination of the lumbar spine revealed a 
well-healed surgical incision midline lumbosacral spine.  
There was no spasm.  There was tenderness to palpation at the 
lumbosacral junction but no bony gap.  There was also 
tenderness to palpation at the bilateral sacroiliac sulci, 
but motion of the bilateral SI joints was normal.  Straight 
leg raising to approximately 45 degrees on the right caused 
low back pain and low back pain was present at approximately 
55 degrees on the left.  Moderately tight hamstring muscles 
were also present.  Straight leg raises were consistent for 
low back pain in both the seated and supine positions.  
Repeated lumbar flexion caused pain to increase along the 
left with radiation into the left lateral thigh.  Repeated 
lumbar extension caused pain locally at the lumbosacral 
junction.  

Neurological examination revealed excellent muscle tone and 
bulk and good strength.  The veteran complained of pain but 
did appear to have full strength on manual motor testing.  
Muscle strength reflexes were 2+ and symmetrical.  There were 
no sensory deficits in the lower limbs in any dermatomal or 
peripheral nerve distribution.  

It was the examiner's impression that the signs and symptoms 
were consistent with ongoing discogenic pain, given repeated 
flexion examination causing peripheralization of pain down 
the left leg, the bilateral nature of the symptoms, and the 
lack of response to treatment of the sacroiliac and 
lumbopelvic dysfunctions.  He further indicated that the 
veteran's symptoms were consistent with a chronic type pain 
of depression pattern which required antidepressants and 
psychotherapy.  

In the discussion portion of his report, Dr. E. indicated 
that he did not believe that the veteran had met the criteria 
for maximum medical improvement.  He noted that the veteran's 
treatment had been somewhat piecemeal.  He reported that the 
veteran's symptoms were indeed causally related to the injury 
given the mechanism of the injury and the symptoms pre and 
post injury.  He noted that there did appear to be a 
recurrent problem with the L4-5 disc, but that the recurrent 
problem was caused by the February 1999 work injury.  Dr. E. 
stated that the veteran was not capable of returning to his 
previous occupation and, at best, was capable of sedentary 
employment, four hours per day.  

In a March 27, 2000, letter, the veteran's VA physician, the 
Chief Medical Officer, indicated that the veteran had chronic 
back problems with current exacerbation.  He noted that this 
made him unable to perform any gainful employment.

In a March 29, 2000, letter, a VA physician indicated that 
the veteran was under his care for dysthymic disorder, 
insomnia, and chronic pain syndrome.  He indicated that it 
was his belief that the veteran's depression was in large 
part, if not entirely, related to his chronic pain.  

In an April 3, 2000, letter, a VA physician indicated that 
after reviewing the report of Dr. E. and the letters from the 
VA physicians, it was medically concluded that the veteran 
was unable to be employed secondary to his chronic low back 
injury.  The physician stated that the veteran was unable to 
work.  

In an April 4, 2000, letter, the veteran's employer offered 
the veteran a position working four hours per day.  His 
employer indicated that if the veteran did not report to his 
job by April 12, 2000, he would be terminated.  

In an April 13, 2000, letter, the VA physician who was the 
Chief Medical Officer indicated that the veteran had 
significant severe degenerative joint disease that 
incapacitated him to the point that even sitting or standing 
for longer than 30 minutes at a time made the pain worse.  
The physician noted that the veteran already had decreased 
muscle mass of the left thigh, which could get worse and 
eventually lead to left leg paralysis.  

In May 2000, the veteran underwent an electrodiagnostic 
study.  At the time of the examination, the veteran described 
the pain as being 7 on a scale of 1 to 10.  He reported 
having weakness in the legs and indicated that lying down 
made the pain worse.  He also noted having tingling and 
numbness in the left foot.  

Physical examination revealed that the veteran had 1/4 
bilateral lower extremity reflexes with downgoing toes.  The 
veteran had full range of motion with normal strength of the 
bilateral lower extremities.  Sensation was decreased to 
pinprick and light touch in the left dorsal foot.  The 
veteran had a bilateral sitting leg raise, positive straight 
leg raise on the left at 45 degrees, positive FABER on the 
left, and positive pyriformis stretch signs on the left.  
Cerebellar testing, tone, and proprioception were within 
normal limits.  

Nerve conduction studies of the bilateral lower extremities 
were normal.  It was the examiner's impression that the 
veteran had acute left-sided L5 motor radiculopathy by 
testing with no signs of neuropathy of the bilateral lower 
extremities by electrodiagnostic testing.  

In June 2000, the veteran was afforded a VA fee basis 
examination.  At the time of the examination, the veteran 
reported that he had pain, weakness, fatigue, lack of 
endurance, and stiffness.  The veteran stated that he had 
constant pain which was worse with standing or walking for 
more than 10 minutes, that caused him to sit or lay down.  He 
also reported having pain on the legs and hips.  He indicated 
that while the pain was constant, he could also have flare-
ups.  He used a cane to walk.  

The veteran reported that he was able to cook, shop, drive a 
car, walk, and climb stairs.  He cold not vacuum, take out 
the trash, push a lawn mower, or garden.  He also could not 
dress himself and had trouble washing his feet.  

Physical examination revealed no spine or costal vertebral 
angle tenderness.  There was slight tenderness in the 
sacroiliac joints.  The veteran was able to squat 3/4 of the 
way and rise from the squatting position.  He was able to 
bend and touch his fingertips within one inch of the floor 
without difficulty.  

Neurological examination revealed that the deep tendon 
reflexes were 2+ and symmetrical.  There was no localized 
sensory loss, muscle weakness, or atrophy.  Gait and 
coordination were normal.  The veteran was able to tandem 
walk, heel and toe walk, and hop without difficulty.  

The scar area was linear, with a soft texture and a depressed 
surface.  There was no adherence, underlying tissue loss, 
disfigurement, or keloid formation.  There was also no 
limitation of function.  

The examiner indicated that he did not see the painful motion 
the veteran described when he examined the lumbar spine.  
There was no muscle spasm, weakness, or tenderness.  Straight 
leg raising on the right was positive at 90 degrees and at 80 
degrees on the left.  Lumbar flexion was to 70 degrees, with 
complaints of pain.  Extension was to 25 degrees with 
complaints of pain.  Right lateral bending was to 40 degrees 
with no complaints of pain, and left lateral bending was to 
30 degrees with complaints of pain.  Right and left rotation 
were to 35 degrees with no complaints of pain.  Range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  

Neurological examination found the lower extremity motor 
functions to be within normal limits. Muscle power was 5/5.  
There was no muscle atrophy.  Sensory and reflexes were 
normal.  A diagnosis of a HNP with PO L4-5 laminectomy and 
discectomy, was rendered.  The examiner indicated that the 
effects of this condition on the veteran's usual occupation 
and daily activity were insignificant.  

In September 2000, the veteran underwent a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had virtually continuous psychiatric 
symptoms of depression.  The veteran indicated that he had 
not worked since early 1999 because of a back injury.  He was 
withdrawn, had lost interest in most things, and was 
preoccupied with his medical problems.  

Mental status examination revealed that the veteran was 
oriented times three.  His memory and recall were quite good.  
His thoughts were logical and organized.  There were no 
delusions or hallucinations.  His mood was moderately 
depressed and his affect to responses was congruent.  The 
veteran reported having ongoing sleep problems.  A diagnosis 
of a depressive disorder, NOS, was rendered.  The examiner 
indicated that the veteran's primary stressor was his ongoing 
medical problems which caused the stressor of financial 
problems.  The examiner assigned a Global Assessment of 
Functioning Scale score of 55.  He noted that the veteran had 
some significant and moderate symptoms and moderate 
difficulty in social functioning.  The examiner further 
observed that the veteran's occupational functioning was 
largely rendered impossible because of his physical symptoms 
which were additively impaired by his mental symptoms.  

In this case, the veteran has a combined rating of 60 
percent.  However, since the disorders are of common etiology 
(secondary service connection), the veteran does meet the 
schedular criteria for total disability.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds that the evidence does demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for him to be gainfully employed.  

The Board notes that there are varying opinions as to whether 
the veteran's service-connected disabilities render him 
unemployable.  Among the probative evidence against the 
veteran's claim is the finding of the June 2000 VA fee-basis 
examiner who found that the veteran's HNP with PO L4-5 
laminectomy and discectomy had an insignificant effect on his 
usual occupation and daily activity.  

In contrast, the veteran has been found on numerous occasions 
to be unemployable by the Chief Medical Officer of the South 
Texas VA Outpatient Clinic as a result of his service-
connected low back disorder.  The Chief Medical Officer 
indicated that the veteran was unemployable as a result of 
his low back  problems and resulting back pain beginning in 
February 1999.  He also reported that the veteran was 
unemployable as a result of his low back problems in March 
and April 2000.  The Board notes that he has been the 
veteran's treating physician throughout the time period in 
question.  The Board also observes that while the March 2000 
independent medical examiner found that the veteran was 
capable of employment he did not feel that he was capable of 
returning to his previous occupation as a store clerk.  
Moreover, he found at best that the veteran was capable of no 
more than 4 hours of sedentary employment per day.  Moreover, 
the positions that the veteran is qualified based upon his 
education and training, assuming that he were able to work 
possibly four hours per day, would constitute marginal 
employment.  

The Board also observes that September 2000 VA psychiatric 
examiner noted that the veteran's occupational functioning 
was largely rendered impossible because of his physical 
symptoms, which were additively impaired by his mental 
symptoms, namely his service-connected depression.  

Given the foregoing, the Board is of the opinion that the 
evidence supports the claim for a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities.  


ORDER

A total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities is 
granted, subject to the regulations governing the payment of 
monetary awards.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

